UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6952



RICHARD CLAUDE NODINE,

                                               Petitioner - Appellant,

          versus


GERALDINE P. MIRO, Warden ACI; D.R. FREDERICK,
Director of the South Carolina Department of
Corrections; CHARLES M. CONDON, South Carolina
Attorney General,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-1962-9-23)


Submitted:   August 15, 2002                 Decided:   August 26, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Claude Nodine, Appellant Pro Se. Derrick K. McFarland,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Claude Nodine seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).       We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.        Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See Nodine v. Miro, No. CR-01-1962-9-23 (D.S.C. May

24, 2002).     We also deny Nodine’s motion for authorization to file

a second or successive application for post-conviction relief in

South Carolina courts.        We dispense with oral argument because the

facts   and    legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2